DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed June 03, 2022.  Claims 1, 3-11, 13-19 and 21 remain pending in the application.  
Claims 1, 3, 11, 13 and 19 are currently amended.  
Claims 2, 12 and 20 are canceled.
Claim 21 is newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed June 03, 2022, with respect to claims 1-20 rejected under 35 USC 103 as being unpatentable over Cheng et al. (US 2017/0367101 A1) in view of Qu et al. (US 2018/0234137 A1) and Wang (US 2015/0244432 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed June 03, 2022.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meng Pua on June 24, 2022.
The claims of the application have been amended as follows: 
Claim 11, line 6: Delete—“comprise”—after “selection” and insert—“comprises”.


Allowable Subject Matter
Claims 1, 3-11, 13-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Cheng et al. (US 2017/0367101 A1) in view of Qu et al. (US 2018/0234137 A1) and Wang (US 2015/0244432 A1), fails to teach, “detecting, by a device comprising at least one of a first head wearable display (HWD), a second HWD, a first console, or a second console, a predefined condition; performing, by the device, a first distributed beam selection responsive to detecting the predefined condition, wherein performing the first distributed beam selection comprises: performing beamforming to provide a first plurality of beams for a first link between the first HWD and the first console; selecting a first beam of the first link with a highest signal-to-interference-plus- noise ratio (SINK) from the first plurality of beams; performing beamforming to provide a second plurality of beams for a second link between the second HWD and the second console while the first beam of the first link is active; selecting a second beam of the second link with a highest SINR from the second plurality of beams; and performing, by the device, a second distributed beam selection, wherein performing the second distributed beam selection comprises: performing beamforming to provide a third plurality of beams for the first link while the second beam of the second link is active; selecting a third beam of the first link with a highest SINK from the third plurality of beams; performing beamforming to provide a fourth plurality of beams for the second link while the third beam of the first link is active; and selecting a fourth beam of the second link with a highest SINR from the fourth plurality of beams,” as recited in claims 1, 11, and 19. 
Cheng et al. (20170367101) discloses a wireless communications system 100 including multiple service sets (first service set containing wireless computing devices 104  and 108 and a second service set containing wireless computing devices 112 and 116). Cheng discloses methods to reduce the effects of the interference between service sets (Paragraph [0015]: “As a result of the common carrier frequencies employed by the devices and the beam structures shown in FIG. 1, some or all of the devices of the system 100 may receive interference from outside their own service set. For example, the device 108 may receive transmissions from the device 112. Such interference, as will be apparent, may lead to packet loss or other undesirable decreases in wireless data transfer performance. The devices 104, 108, 112 and 116 are therefore configured to perform certain actions to reduce the effects of interference between service sets, for example by initiating spatial re-use or spatial sharing (e.g. the subdivision of the physical space through which transmissions travel between the respective devices).”)  However, Cheng fails to teach, “detecting, by a device comprising at least one of a first head wearable display (HWD), a second HWD, a first console, or a second console, a predefined condition; performing, by the device, a first distributed beam selection responsive to detecting the predefined condition, wherein performing the first distributed beam selection comprises: performing beamforming to provide a first plurality of beams for a first link between the first HWD and the first console; selecting a first beam of the first link with a highest signal-to-interference-plus- noise ratio (SINK) from the first plurality of beams; performing beamforming to provide a second plurality of beams for a second link between the second HWD and the second console while the first beam of the first link is active; selecting a second beam of the second link with a highest SINR from the second plurality of beams; and performing, by the device, a second distributed beam selection, wherein performing the second distributed beam selection comprises: performing beamforming to provide a third plurality of beams for the first link while the second beam of the second link is active; selecting a third beam of the first link with a highest SINK from the third plurality of beams; performing beamforming to provide a fourth plurality of beams for the second link while the third beam of the first link is active; and selecting a fourth beam of the second link with a highest SINR from the fourth plurality of beams,” as recited in claims 1, 11, and 19.

Qu is used to teach head wearable displays as seen in FIGS. 2A-2C Head Mounted Display (HMD) 210. However, Qu fails to teach, “detecting, by a device comprising at least one of a first head wearable display (HWD), a second HWD, a first console, or a second console, a predefined condition; performing, by the device, a first distributed beam selection responsive to detecting the predefined condition, wherein performing the first distributed beam selection comprises: performing beamforming to provide a first plurality of beams for a first link between the first HWD and the first console; selecting a first beam of the first link with a highest signal-to-interference-plus- noise ratio (SINK) from the first plurality of beams; performing beamforming to provide a second plurality of beams for a second link between the second HWD and the second console while the first beam of the first link is active; selecting a second beam of the second link with a highest SINR from the second plurality of beams; and performing, by the device, a second distributed beam selection, wherein performing the second distributed beam selection comprises: performing beamforming to provide a third plurality of beams for the first link while the second beam of the second link is active; selecting a third beam of the first link with a highest SINK from the third plurality of beams; performing beamforming to provide a fourth plurality of beams for the second link while the third beam of the first link is active; and selecting a fourth beam of the second link with a highest SINR from the fourth plurality of beams,” as recited in claims 1, 11, and 19.

Wang discloses selecting a first and second beam as the beams with a highest SINR from the first and second plurality of beams as disclosed in paragraphs [0046] and [0050]: “The best MIMO beam combinations for multiple MIMO spatial streams are selected from the sixteen beam combinations. The best beam combination typically means the highest signal quality (SNR). However, in order to select the best beam combinations for multiple spatial streams, the selection criteria needs to include the interference or leakage between the spatial streams.” However, Wang fails to teach, “detecting, by a device comprising at least one of a first head wearable display (HWD), a second HWD, a first console, or a second console, a predefined condition; performing, by the device, a first distributed beam selection responsive to detecting the predefined condition, wherein performing the first distributed beam selection comprises: performing beamforming to provide a first plurality of beams for a first link between the first HWD and the first console; selecting a first beam of the first link with a highest signal-to-interference-plus- noise ratio (SINK) from the first plurality of beams; performing beamforming to provide a second plurality of beams for a second link between the second HWD and the second console while the first beam of the first link is active; selecting a second beam of the second link with a highest SINR from the second plurality of beams; and performing, by the device, a second distributed beam selection, wherein performing the second distributed beam selection comprises: performing beamforming to provide a third plurality of beams for the first link while the second beam of the second link is active; selecting a third beam of the first link with a highest SINK from the third plurality of beams; performing beamforming to provide a fourth plurality of beams for the second link while the third beam of the first link is active; and selecting a fourth beam of the second link with a highest SINR from the fourth plurality of beams,” as recited in claims 1, 11, and 19.

For these reasons claims 1, 3-11, 13-19 and 21 are allowed.are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633